The court decided unanimously to reverse the order appealed from, and required the defendant to pay the plaintiff’s attorney a counsel fee and the disbursements of the action, together with the costs and disbursements of the appeal, within ten days after service of the order, thus holding an appeal by an attorney proper under section 1294 of the Code; an alloAvance to counsel under section 1769 of the Code, upon the discontinuance of a divorce case; and a discretionary order appealable to the general term when it affects a substantial right.